19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 1 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 2 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 3 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 4 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 5 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 6 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 7 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 8 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 9 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 10 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 11 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 12 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 13 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 14 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 15 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 16 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 17 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 18 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 19 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 20 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 21 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 22 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 23 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 24 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 25 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 26 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 27 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 28 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 29 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 30 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 31 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 32 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 33 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 34 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 35 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 36 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 37 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 38 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 39 of 40
19-14274-jps   Doc 1   FILED 07/12/19   ENTERED 07/12/19 12:16:05   Page 40 of 40
